Citation Nr: 1449295	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected post-traumatic degenerative joint disease, status post medial meniscus tear right knee currently evaluated as 10 percent disabling. 

2.  Evaluation of service-connected post-traumatic degenerative joint disease left knee currently evaluated as 10 percent disabling.  

3.  Evaluation of hammertoe deformities with plantar fasciitis left foot currently evaluated as 10 percent disabling.  

4.  Evaluation of hammertoe deformities with plantar fasciitis right foot currently evaluated as 10 percent disabling.  

5.  Evaluation of headaches currently evaluated as 0 percent disabling.  

6.  Evaluation of fracture right ring finger currently evaluated as 0 percent disabling.  

7.  Evaluation of recurrent lumbar strain with x-ray evidence of degenerative changes, evaluated as 20 percent disabling prior to September 26, 2011 and 40 percent disabling since then.    

8.  Evaluation of residuals right communicating hydrocele with seroma, post-operative currently evaluated as 0 percent disabling.  

9.  Evaluation of irritable bowel syndrome currently evaluated as 0 percent disabling.  

10.  Evaluation of right wrist degenerative joint disease currently evaluated as 10 percent disabling.  

11.  Entitlement to special monthly compensation based on aid and attendance.

12.  Entitlement to special monthly compensation based on aid and attendance for the Veteran's spouse.  

13.  Service connection for chronic fatigue syndrome as due to an undiagnosed illness.  

14.  Service connection for generalized muscle and joint pain (to include hips, arms, elbows, ankles, and shoulders) as due to an undiagnosed illness.  

15.  Service connection for neurological symptom of twitching in left shoulder as due to an undiagnosed illness.  

16.  Service connection for numbness in bilateral hands as due to an undiagnosed illness.  

17.  Service connection for cardiovascular condition with chest pain as due to an undiagnosed illness.  

18.  Service connection for respiratory condition of loss of breath as due to an undiagnosed illness.

19.  Service connection for memory loss as due to an undiagnosed illness.

20.  Service connection for sleep disturbance as due to an undiagnosed illness.   

21.  Service connection for groin pain as due to an undiagnosed illness.  

22.  Service connection for flat feet.

23.  Service connection for physical neglect, mental neglect, and brain washing.   

24.  Service connection for a cracked bone in the left wrist.

25.  Service connection for a condition to account for loss of balance. 

26.  Service connection for a chronic eye disability.

27.  Service connection for frostbite of bilateral hands and feet.

28.  Service connection for hearing loss.

29.  Service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), an anxiety disorder, and a major depressive disorder.  

30.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, dated in July 2009, December 2010, March 2012, and February 2013.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge before a hearing held at the RO.  A transcript of the hearing has been included in the record.  The record in this matter consists solely of electronic claims files and has been reviewed.  

With respect to the Veteran's psychiatric disorder claim, the Board recognizes that the Veteran's original claim listed the disability as PTSD.  As will be discussed below, however, the Veteran also has diagnoses of record for anxiety and depressive disorders.  As such, the claim has been styled as a service connection claim for an acquired psychiatric disorder, rather than as one for any one particular psychiatric disorder (e.g., PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In the decision below, the Board will dismiss 28 issues pursuant to the Veteran's timely withdrawal of the issues during his July 2014 Board hearing.  In the decision below, the Board will also grant service connection for an anxiety disorder and a major depressive disorder.  The claim to service connection for PTSD, and the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On July 30, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals regarding the claims to higher ratings for post-traumatic degenerative joint disease status post medial meniscus tear right knee, post-traumatic degenerative joint disease left knee, hammertoe deformities with plantar fasciitis left foot, hammertoe deformities with plantar fasciitis right foot, headaches, fracture right ring finger, recurrent lumbar strain with x-ray evidence of degenerative changes, residuals right communicating hydrocele with seroma, irritable bowel syndrome, and right wrist degenerative joint disease.  

2.  On July 30, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals regarding the claims for special monthly compensation based on aid and attendance for himself and his spouse. 

3.  On July 30, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals regarding the claims to service connection for chronic fatigue syndrome as due to an undiagnosed illness, generalized muscle and joint pain (to include hips, arms, elbows, ankles, and shoulders) as due to an undiagnosed illness, neurological symptom of twitching in left shoulder as due to an undiagnosed illness, numbness in bilateral hands as due to an undiagnosed illness, cardiovascular condition with chest pain as due to an undiagnosed illness, respiratory condition of loss of breath as due to an undiagnosed illness, memory loss as due to an undiagnosed illness, sleep disturbance as due to an undiagnosed illness, groin pain as due to an undiagnosed illness, flat feet, physical neglect, mental neglect, and brain washing, a cracked bone in the left wrist, a condition to account for loss of balance, a chronic eye disability, frostbite of bilateral hands and feet, and hearing loss.

4.  The Veteran incurred an anxiety disorder during service.   

5.  The Veteran incurred a major depressive disorder during service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the claims for higher ratings for post-traumatic degenerative joint disease status post medial meniscus tear right knee, post-traumatic degenerative joint disease left knee, hammertoe deformities with plantar fasciitis left foot, hammertoe deformities with plantar fasciitis right foot, headaches, fracture right ring finger, recurrent lumbar strain with x-ray evidence of degenerative changes, residuals right communicating hydrocele with seroma, irritable bowel syndrome, and right wrist degenerative joint disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the claims for special monthly compensation based on aid and attendance for himself and his spouse.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the claims to service connection for chronic fatigue syndrome as due to an undiagnosed illness, generalized muscle and joint pain (to include hips, arms, elbows, ankles, and shoulders) as due to an undiagnosed illness, neurological symptom of twitching in left shoulder as due to an undiagnosed illness, numbness in bilateral hands as due to an undiagnosed illness, cardiovascular condition with chest pain as due to an undiagnosed illness, respiratory condition of loss of breath as due to an undiagnosed illness, memory loss as due to an undiagnosed illness, sleep disturbance as due to an undiagnosed illness, groin pain as due to an undiagnosed illness, flat feet, physical neglect, mental neglect, and brain washing, a cracked bone in the left wrist, a condition to account for loss of balance, a chronic eye disability, frostbite of bilateral hands and feet, and hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2014).

4.  Entitlement to service connection for an anxiety disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  Entitlement to service connection for a major depressive disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On July 30, 2014, the Veteran appeared before the undersigned with his then-authorized representative (whose authorization he has since withdrawn).  Prior to the promulgation of a decision in the appeal, the Veteran and his representative submitted written notification of the Veteran's desire to withdraw the appeals regarding the following issues:  

Claims for higher ratings for post-traumatic degenerative joint disease status post medial meniscus tear right knee, post-traumatic degenerative joint disease left knee, hammertoe deformities with plantar fasciitis left foot, hammertoe deformities with plantar fasciitis right foot, headaches, fracture right ring finger, recurrent lumbar strain with x-ray evidence of degenerative changes, residuals right communicating hydrocele with seroma, irritable bowel syndrome, and right wrist degenerative joint disease;   

Claims for special monthly compensation based on aid and attendance for himself and his spouse;   

Claims to service connection for chronic fatigue syndrome as due to an undiagnosed illness, generalized muscle and joint pain (to include hips, arms, elbows, ankles, and shoulders) as due to an undiagnosed illness, neurological symptom of twitching in left shoulder as due to an undiagnosed illness, numbness in bilateral hands as due to an undiagnosed illness, cardiovascular condition with chest pain as due to an undiagnosed illness, respiratory condition of loss of breath as due to an undiagnosed illness, memory loss as due to an undiagnosed illness, sleep disturbance as due to an undiagnosed illness, groin pain as due to an undiagnosed illness, flat feet, physical neglect, mental neglect, and brain washing, a cracked bone in the left wrist, a condition to account for loss of balance, a chronic eye disability, frostbite of bilateral hands and feet, and hearing loss.  

The effective date for the withdrawal of an appeal that has been transferred to the Board is the date of the receipt of that withdrawal at the Board.  The receipt of the Veteran's withdrawal occurred during the hearing before the undersigned on July 30, 2014.  Consequently, these issues were withdrawn on July 30, 2014.  As such, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  The Board does not have jurisdiction to review the appeals as to these issues.  Each issue is therefore dismissed.

Service Connection Claims

In his February 2010 claim, the Veteran essentially claims that he incurred a psychiatric disorder during service.  Specifically, he asserts that certain experiences during service in the Persian Gulf and Korea caused PTSD.  The claim to service connection for PTSD will be addressed the remand section below.  In the decision below, the Board will address whether service connection is warranted for two other psychiatric disorders diagnosed during the appeal period, anxiety and major depressive disorder.  See Clemons, supra.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is warranted for anxiety and depressive disorders for the following reasons.  

First, the medical evidence of record documents that the Veteran has been diagnosed during the appeal period with depressive and anxiety disorders.  VA treatment records and examination reports dated in June 2010, December 2010, May 2011, and November 2013 document these disorders.  

Second, the lay evidence of record indicates that the Veteran experienced psychological stressors during military service.  The Veteran contends that his problems stem from stress he experienced while serving in Southwest Asia during Operation Desert Storm, and while serving in Korea near the Demilitarized Zone.  The Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses of psychiatric disorders during service.  However, the Veteran's service personnel records document his service in the Persian Gulf between September 1990 and March 1991, and document his service in Korea in the late 1980s.  Moreover, he is competent to attest to symptoms such as psychological stress - although the Veteran is a layperson, he is competent to attest to observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As feelings such as fear, anxiety, and stress are observable matters about which a lay person can offer evidence, the Board has favorably considered his comments, particularly those offered at the Board hearing in which he described feelings of horror witnessing dead bodies in the Persian Gulf and feelings of fear during periods of alert in Korea.     

Third, VA medical professionals have related the Veteran's current anxiety and depression to service.  In a VA compensation examination report dated in December 2010, a psychologist related the Veteran's anxiety disorder to service.  This examiner did not find depression related to service.  However, in a May 2011 report, the Veteran's treating physician diagnosed the Veteran with depression and anxiety and related each disorder to the Veteran's claimed experiences during service which "[c]learly ... were very psychologically traumatic to him."  

In sum, each of the three Hickson elements has been approximated here.  As the evidence of record does not preponderate against the Veteran's claims, service connection is warranted for anxiety and major depressive disorders.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The appeal regarding the Veteran's claim for a higher rating for post-traumatic degenerative joint disease status post medial meniscus tear right knee is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for post-traumatic degenerative joint disease left knee is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for hammertoe deformities with plantar fasciitis left foot is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for hammertoe deformities with plantar fasciitis right foot is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for headaches is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for fracture right ring finger is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for recurrent lumbar strain with x-ray evidence of degenerative changes is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for residuals right communicating hydrocele with seroma is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for irritable bowel syndrome is dismissed. 

The appeal regarding the Veteran's claim for a higher rating for right wrist degenerative joint disease is dismissed.  

The appeal regarding the Veteran's claim for special monthly compensation based on aid and attendance is dismissed.  

The appeal regarding the Veteran's claim for special monthly compensation for his spouse based on aid and attendance is dismissed.  

The appeal regarding the Veteran's claim to service connection for chronic fatigue syndrome as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for generalized muscle and joint pain (to include hips, arms, elbows, ankles, and shoulders) as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for neurological symptom of twitching in left shoulder as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for numbness in bilateral hands as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for cardiovascular condition with chest pain as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for respiratory condition of loss of breath as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for memory loss as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for sleep disturbance as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for groin pain as due to an undiagnosed illness is dismissed.  

The appeal regarding the Veteran's claim to service connection for flat feet is dismissed.  

The appeal regarding the Veteran's claim to service connection for physical neglect, mental neglect, and brain washing is dismissed.  

The appeal regarding the Veteran's claim to service connection for a cracked bone in the left wrist is dismissed.  

The appeal regarding the Veteran's claim to service connection for a condition to account for loss of balance is dismissed.  

The appeal regarding the Veteran's claim to service connection for a chronic eye disability is dismissed.  

The appeal regarding the Veteran's claim to service connection for frostbite of bilateral hands and feet is dismissed.   

The appeal regarding the Veteran's claim to service connection for bilateral hearing loss is dismissed.  

Service connection for an anxiety disorder is granted.  

Service connection for a major depressive disorder is granted.  


REMAND

A remand of the claims to service connection for PTSD and for a TDIU is necessary for the following reasons.  

First, additional medical inquiry is necessary with regard to the PTSD claim.  The Veteran underwent VA compensation examination into his psychiatric state in December 2010.  As indicated, the examiner (a psychologist) diagnosed the Veteran with depression and anxiety disorders.  The examiner found that the Veteran did not have PTSD.  This finding is corroborated in the record by a May 2010 negative PTSD screen.  However, the Veteran's treating VA physician stated in May 2011, after discussing the Veteran's claimed traumatic experiences during service, that he did have PTSD.  Further, VA treatment records dated as recently as December 2013 note PTSD on the Veteran's problem list.  To resolve this conflict, the Veteran should undergo an additional VA compensation examination into whether he has PTSD and, if so, whether the disorder relates to service.    

Second, issuance of a Supplemental Statement of the Case (SSOC) is necessary because relevant evidence has been added to the record since the February 2014 SOC.  38 C.F.R. §§ 19.31, 20.1304 (2014).      

Third, the record indicates that VA examinations are pending for certain service-connected disorders.  An October 2014 memorandum of record indicates pending examinations for back and knee disorders.  The reports of these examinations should be included in the record before the Board renders a decision on the claim to a TDIU.  
Fourth, the claim to a TDIU cannot be decided until the claim to service connection for PTSD has been resolved and the initial rating for the now-service-connected depression and anxiety is established.  The claims are inextricably intertwined.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Fifth, a new VCAA notification letter should be provided to the Veteran with regard to the claim to service connection for PTSD, and the claim to a TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Lastly, outstanding VA treatment records should be included in the claims file.  The most recent records are dated in May 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Mail to the Veteran a VCAA notification letter which details requirements in claims to service connection for PTSD, and in claims for a TDIU.  

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in May 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary, if any, must be conducted and results reported in detail.  The VA examiner's opinion should: 

(a) Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV). 

(b) If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the asserted in-service fear of hostile military activity in the Persian Gulf and/or Korea.  

Fear of hostile military (or terrorist) activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner is advised that the Veteran's personnel records confirm service in the Persian Gulf in the early 1990s and in Korea in the late 1980s.  Attention is invited to the Veteran's July 2014 hearing testimony (uploaded in the electronic file on September 17, 2014).

(c) If the responses to (a) and (b) are affirmative, discuss whether it is at least as likely as not (50 percent or more probability) that PTSD was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service. 

Please provide the reasons behind all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The claims on appeal, to include the claim to a TDIU, should then be readjudicated in light of all evidence of record.  If any aspect of the decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


